AO 247 (Rev. NCE 3/19) Order Regarding Motio~.for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)           Page I of2 (Page 2 Not for Public Disclosure)


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District ofNorth Carolina


                    United States of America
                                   v.                                       )
                                                                            )
                     Tremayne Darius Faison                                 )   Case No:         5:10-CR-327-lH
                                                            )                   USM No: 55049-056
                                                            )                                   ---------------
Date of Original Judgment:          October 11, 2011
Date of Previous Amended Judgment: __M_a_,_y_2-'--,2_0_1_6_ )                   Laura Wasco
(Use Date ofLast Amended Judgment ifAny)                                        Defendant's Attorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582( c)( 1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of n/a              months is reduced to _nl_a.:___ _ _ _ _ _ _ _ __
                                              (Complete Parts I and II ofPage 2 when motion is granted)

The term of supervised release is reduced to 4 years.




 If the amount of time the defendant has already served exceeds this sentence, the' sentence is reduced to a "Time Served"
 sentence, subject to an additional period ofup to ten (IO) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated October 11, 2011, and May 2, 2016,
shall remain in effect. IT IS SO ORDERED.


 Order Date:             /IJ /31        f     '1
 Effective Date:                                                      Malcolm J. Howard            Senior U.S. District Judge
                     -,.--,--,--,---~-,--:-
                      (if different from order date)                                                     Printed name and title
